DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the filing of 4/17/2020. Claims 1-7, 9-16, and 18-20 are currently pending. The cancellation of claims 8, 17, and 21 in a preliminary amendment is acknowledged. Claims 1, 3, 4, 9-16, and 18-20 have been amended in the preliminary amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	Regarding claim 12, the limitation “a respective secondary socket” in line 7 is vague and indefinite because it is not clear if the limitation is referring to a new socket or one of the secondary sprockets recited inline 6. In order to further prosecution, the limitation has been interpreted to be referring to one of the secondary sprockets recited in line 6. Claims 13 and 14 are rejected based on their dependency from claim 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kronseder (US 5257888).
Regarding claim 1, Kronseder discloses a device comprising: a shaft (10 – Fig. 2) having a longitudinal axis (the longitudinal axis of 10 – Fig. 2); a hub (11 – Fig. 2) mounted to the shaft; at least one limb (12 – Fig. 2) rotationally mounted to the hub by a pivot coupling (at 13 – Fig. 2); a tool head (21 – Fig. 2) mounted to the limb; a drive motor (2 – Fig. 2) coupled to the shaft for rotating the hub about the longitudinal axis (via 17 and 18 – Fig. 2); a first drive mechanism (14 – Fig. 2) for rotating the at least one limb with respect to the hub such that a distance between the tool head and the longitudinal axis can be adjusted (col. 4, lines 45-51).

Kronseder further discloses:
	Claim 2, the tool head (21 – Fig. 2) is rotatably mounted to the at least one limb (12 – Fig. 2) and wherein in use the tool head is rotationally driven so as to maintain a constant orientation as the hub is rotated about the longitudinal axis (col. 4, lines 56-63 and see Fig. 1).

	Claim 3, a second drive mechanism (the assembly of 25, 32, 33, 34, and 35 – Fig. 2) coupled to the tool head for driving rotational movement of the tool head (col. 4, lines 5-7 and lines 15-21).

	Claim 4, the second drive mechanism (the assembly of 25, 32, 33, 34, and 35 – Fig. 2) comprises: a primary sprocket (32 – Fig. 2) mounted to the pivot coupling (via the other elements of the device); a concentric sprocket (25 – Fig. 2) mounted to the pivot coupling and synchronous with the primary sprocket (25 and 32 are operatively connected by 34 – Fig. 2); a secondary sprocket (33 – Fig. 2) rotationally mounted to the at least one limb (via 20 – Fig. 2), (21 – Fig. 2) being mounted to the secondary sprocket (via 20 – Fig. 2); a primary drive belt (34 – Fig. 2 realized as the timing belt, col. 4, lines 15-18) mounted to the primary sprocket and coupled to a rotary drive machine (via the other elements of the device); a secondary drive belt (35 – Fig. 2 realized as the timing belt, col. 4, lines 15-18) coupling the concentric sprocket to the secondary sprocket (col. 4, lines 18-21).

	Claim 5, the drive motor (2 – Fig. 2) forms the rotary drive machine (2 – Fig. 2 is interpreted as a rotary drive machine because it provides the motive force for rotation of the elements).

	Claim 9, the at least one limb (12 – Fig. 2) comprises a plurality of limbs (col. 3, line 68 – col. 4, line 3 and see Fig. 1) with a tool head (21 – Fig. 2) mounted to each of the plurality of limbs, and wherein the first drive mechanism (the assembly of each 14 – Fig. 2) simultaneously rotates each of the plurality of limbs with respect to the hub (col. 4, lines 45-51).

	Claim 10, each tool head (21 – Fig. 2) is rotatably mounted to a respective one of the plurality of limbs (12 – Fig. 2) and wherein in use the tool heads are rotationally driven so as to maintain a constant orientation as the hub is rotated about the longitudinal axis (col. 4, lines 56-63 and see Fig. 1).

(the assembly of each of 25, 32, 33, 34, and 35 – Fig. 2) is coupled to each of the tool heads for driving rotational movement of the tool heads (col. 4, lines 5-7 and 15-21).

	Claim 12, the second drive mechanism (the assembly of 25, 32, 33, 34, and 35 – Fig. 2) comprises: a primary sprocket (32 – Fig. 2) mounted to each of the pivot couplings (via the other elements of the device); a concentric sprocket (25 – Fig. 2) mounted to each of the pivot couplings and synchronous with the respective primary sprocket (25 and 32 are operatively connected by 34 – Fig. 2); a secondary sprocket (33 – Fig. 2) rotationally mounted to each of the plurality of limbs (via 20 – Fig. 2), each tool head (21 – Fig. 2) being mounted to a respective secondary sprocket (via 20 – Fig. 2); a primary drive belt (34 – Fig. 2 realized as the timing belt, col. 4, lines 15-18) mounted to the primary sprocket and coupled to a rotary drive machine (via the other elements of the device); a secondary drive belt (35 – Fig. 2 realized as the timing belt, col. 4, lines 15-18) coupling the concentric sprocket to the secondary sprocket (col. 4, lines 18-21).

	Claim 13, the drive motor (2 – Fig. 2) forms the rotary drive machine (2 – Fig. 2 is interpreted as a rotary drive machine because it provides the motive force for rotation of the elements).

Regarding claim 16, an apparatus comprising: a shaft (10 – Fig. 2) having a longitudinal axis (the longitudinal axis of 10 – Fig. 2); a hub (11 – Fig. 2) mounted to the shaft; a plurality of (12 – Fig. 2 and col. 3, line 68 – col. 4, line 3 and see Fig. 1) each rotationally mounted to the hub by a pivot coupling (at 13 – Fig. 2); a tool head (21 – Fig. 2) mounted to each of the plurality of limbs; a drive motor (2 – Fig. 2) coupled to the shaft for rotating the hub about the longitudinal axis (via 17 and 18 – Fig. 2); a first drive mechanism (14 – Fig. 2) for rotating each of the plurality of limbs with respect to the hub such that a distance between each of the tool head and the longitudinal axis can be adjusted (col. 4, lines 45-51).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kronseder (US 5257888) in view of Bonnain (US 2008/0300123 A1).
	Regarding claim 18, Kronseder discloses a conveyor (6 – Fig. 1) for conveying an input stream of articles (see Fig. 1) and the apparatus of claim 16 (see the rejection of claim 16 above) arranged to sequentially engage articles whilst being conveyed by the conveyor (col. 5, lines 11-20).
	However, Kronseder does not disclose that the apparatus is arranged to sequentially engage flat collapsed carriers.
(the assembly of 16, 17, and 18 – Fig. 1), wherein the tool head is arranged to sequentially engage flat collapsed carriers whilst being conveyed by a conveyor (see Figs. 1-3). One of ordinary skill in the art, upon reading the teaching of Bonnain, would have recognized that the tool head of Kronseder could be substituted with the tool head of Bonnain to allow the apparatus of Kronseder to also engage flat collapsed carriers.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the apparatus of Kronseder to include the tool head of Bonnain such that the apparatus is arranged to sequentially engage flat collapsed carriers. One of ordinary skill in the art would have been motivated to make such a modification in order to allow carriers to be erected with a reduced amount of space (col. 2, lines 15-17, Kronseder).

Kronseder, as modified by Bonnain, further teaches:
	Claim 19, the apparatus is employed to erect a flat collapsed carrier in which a first panel of the carrier is not in registry with a second opposing panel of the carrier when in a flat collapsed condition, and the apparatus is configured to engage the first panel an bring it into registry with the second panel to form an erected carrier structure (see Figs. 1-4, Bonnain).

	Claim 20, each of the tool heads (the assembly of 16, 17, and 18 – Fig. 1, Bonnain) is rotatably mounted to each of the plurality of limbs (12 – Fig. 2, Kronseder), respectively, and wherein in use the tool heads are rotationally driven so as to maintain a constant orientation (col. 4, lines 56-63 and see Fig. 1, Kronseder).

Allowable Subject Matter
Claims 6, 7, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012.  The examiner can normally be reached on MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
7/28/2021